PER CURIAM.
Defendant appeals from his convictions for first degree murder, attempted murder, and aggravated assault. Four points are raised on appeal, only one of which merits comment.
Defendant argues that the court erred in denying his request to have the jury instructed on penalties for the crimes for which he was then on trial. At the conclusion of the charge to the jury, defense counsel reminded the court of the previous request and the court noted his exception for the record.
This issue has been decided by the Florida Supreme Court in Tascano v. State, 393 So.2d 540 (Fla.1980), rehearing denied, February 27, 1981. The court there held that if the denial of a defense request for an instruction on penalties has been properly preserved on appeal the conviction must be reversed and the case remanded for a new trial. In the present case we find the defendant has properly preserved the point on appeal and is entitled to receive the benefit of the court’s ruling in Tascano.
The judgments of conviction are reversed and the case remanded for a new trial.
ERVIN, SHAW and WENTWORTH, JJ., concur.